Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Non-Final Office Action in response to communications received on 6/16/21.
Claims 3, 5, 13, 15 have been cancelled.
Claims 1, 11 and 20 have been amended.
Therefore, Claims 1-2, 4, 6-12, 14, 16-20 are now pending and have been addressed below.


	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/16/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6--12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 8,812,420 B2) in view of Dagan et al. (US 2018/0101893 A1), further in view of Shivaswamy (US 2016/0078507) and Wang et al. (US 2020/0311542 A1) hereafter Wang’542

Regarding Claims 1 and 11,   Wang discloses computer-implemented system for detecting inaccuracy in product title (Col 2 lines 16-20 identify category misplacement based on product title), the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to:
Wang discloses identify, by running a string algorithm on a title associated with a product, at least one product type associated with the product (Col 2 lines 16-354 The category misplacement determination module compares the overall word frequency of the product title with a first threshold of the current category, Col 3 lines 10-17 degree of matching between product title and category (product type), Col 4 lines 12-31, 52-62 Nike sports shoes under sports shoes category, Nokia mobile phone, Fig 3 # 310 product title used to determine target category (type), Col 15 lines 30-46 category (product type) for the product title is obtained), 
Wang discloses predict, at least one product type associated with the product based on the title associated with the product (Col 5 lines 51-64 Assuming that the overall word frequency of "Nike jogging shoes" under the "sports shoes" category is 1.5 (product type), and the overall word frequency of "Nike jogging shoes" under the "mobile phone" category is 0.2, as the overall word frequency of "Nike jogging shoes" under the "sports shoes" category is higher than the "sports shoes" category's first threshold which is 0.6, the possibility that the product title is classified wherein predicting the at least one product type further comprises: 
Wang discloses identifying one or more words in the title (Col 4 lines 51-61 the product title is composed of one or more words, Col 11 lines 47-50 a product has a product title "Blue Cotton Shirt." After segmentation of the product title, three words are obtained, i.e. "Blue," "Cotton," and "Shirt.", Col 13 lines 5-21 ), wherein each word is represented by one or more character (Col 11 lines 47-50 a product has a product title "Blue Cotton Shirt." After segmentation of the product title, three words are obtained, i.e. "Blue," "Cotton," and "Shirt.(n-grams), Col 12 lines 53-67 the probabilities of appearance of each word in the product title may be formed as a product title vector., Col 13 lines 5-55); 
Wang discloses summing the one or more character to determine an overall word embedding vector for each of the one or more words (Col 6 lines 52-54, 57-64 The TOP value of a word in a certain category is the sum of the word frequencies of all words whose word frequencies are higher than the word. Col 12 lines 10-35, 60-62 The elements in the product title vector are the probabilities of appearance of each word in the product title.); summing overall word embedding vectors for the one or more words(Col 6 lines 57-66  The corresponding TOP values of t.sub.1, t.sub.2, t.sub.3 is 0, p.sub.1, p.sub.1+p.sub.2, respectively.  The TOP value reflects a degree of match between the word in a product title and a category. Col 12 table 3 and lines 10-50); 
Wang discloses detect an inaccuracy associated with the product, based on at least one of the identification (Col 4 lines 32-38, Col 15 lines 18-65 ); However, Wang does not specifically teach predicting using a machine learning algorithm; detect an inaccuracy in the title based on at least one of the identification or the prediction  and output, to a remote device, a message indicating that the title associated with the product comprises the inaccuracy 
Dagan teaches predicting, using a machine learning algorithm a product type ([0026] a product title machine including a machine learning algorithm utilizing a product title model is being utilized to select the product title.  The machine learning algorithm may be taught to distinguish between so called "good" and "bad" item titles by iteratively training the product title model with multiple sets of item listings that respectively include item titles that are tagged as "good" or "bad.", detect an inaccuracy in the title based on at least one of the identification or the prediction ([0043]  FAIL is generated because the example item title 400, "G. Loomis NativeRun GLX Fly and Spey Rods FR1147 4 GLX" includes the duplicate tokens, "GLX" and "GLX.(title inaccuracy), [0048] Whether an item title 400 exhibits "missing data" may be defined based on a required data list. In the example, the result is FAIL because the example item title 400, "Taylor Three Light Pendant Holder in Merlot Bronze" does not include a token that matches at least one token in the required brand data list., [0051]) and output, to a remote device, a message indicating that the title associated with the product comprises the inaccuracy ([0043] message indicating fail displayed, [0044])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included predicting using a machine learning algorithm; detect an inaccuracy in the title based on at least one of the identification or the prediction and output, to a remote device, a message indicating that the title associated with the product comprises the inaccuracy, as disclosed by Dagan in the system disclosed by Wang, for the motivation of providing a method of distinguish between "good" and "bad" item titles by iteratively training the product title model with multiple sets of item listings that respectively include item titles that are tagged as "good" or "bad." ([0026] Dagan)
Wang/Dagan do not specifically teach one or more character n-grams; summing the one or more character n-grams to determine an overall word embedding vector for each of the one or more words; determine an inaccuracy when the product is associated with two or more unrelated product types. However, Wang teaches determine that the title associated with the product comprises an inaccuracy (Col 15 lines 29-45 If the product title's overall relevancy degree value under the current category is less than the second threshold, it is determined that there is abnormal category misplacement and operations at 404 are performed.). 
Shivaswamy teaches predicting using a machine learning algorithm ([0039] machine learning model to obtain a mapping between products in first taxonomy and second taxonomy, [0115], [0134]-[0135] The machine learning model may use any of many different models to derive mappings between item listings from different taxonomies, [0156]); detect an inaccuracy in the title based on the product being associated with two or more unrelated product (([0160] the mistakenly matched products may have just been mismatched because of a typographical error in one of the listings erroneously assigning one listing an incorrect model number. The mistakenly matched products may have been mismatched because the model itself does not work well for collectible one of a kind figurines, who may have very similar titles, images, and descriptions despite being different products (unrelated products), [0098]-[0099]); one or more character n-grams ([0038] a feature extraction component extract features from the product listings ([0103]-[0104] An n-gram is a contiguous sequence of n items (here words) from a given sequence of text (here the title). A bag of words technique can be applied but with grams replacing words); summing the one or more character n-grams to determine an overall word embedding vector for each of the one or more words ([0051] An object is recognized in a new image by individually comparing each feature from the new image to this database and finding candidate matching features based on Euclidean distance of their feature vectors, [0099] features are extracted from titles using bag of words model with term frequency-inverse document frequency (TFIDF)-weighted vectors to calculate similarity scores in various titles. In the bag of words model as a simply vector representation, text is represented as the bag of its words, disregarding grammar and word orders but keeping multiplicity. The essence of the bag of words model is to apply vectors in which the element is the occurrence of each word in the text. A Cosine similarity may be employed to calculate the closeness between the titles in the different taxonomies.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included one or more character n-grams; summing the one or more character n-grams to determine an overall word embedding vector for each of the one or more words; determine an inaccuracy when the product is associated with two or more unrelated product types,
Wang/Dagan/Shivaswamy do not specifically teach averaging the sum of the overall word embedding vectors to determine a title embedding vector comprising a vector representation of the title associated with the product; and applying softmax on the title embedding vector to determine the at least one product type associated with the product 
Wang’542 teaches averaging the sum of the overall word embedding vectors to determine a title embedding vector comprising a vector representation of the title associated with the product ([0036] generate each value in the input TF vector 114.  The input-generating component 112 computes a normalized value (averaging) by dividing the number of times a particular term appears in the input text, divided by the total number of terms in the input text., [0047] the embedding vector 124 to identify a product, Fig 1 # 114, [0082]); and applying softmax on the title embedding vector to determine the at least one product type associated with the product ([0059] the recommendation engine 504 finds one or more candidate items in a data store 508 that have embedding vectors (similar products/product type) which best match the query embedding vector 124 (title embedding vector), with respect to any metric of vector relatedness (e.g., cosine similarity). [0066] the classification component 614 can perform this operation using an n-layer neural network followed by a softmax component (corresponding to a normalized exponential function). That task entails finding one or more candidate items that have embedding vectors that have a prescribed relation to the input embedding vector 124.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included averaging the sum of the overall word embedding vectors to determine a title embedding vector comprising a vector representation of the title associated with the product; and applying softmax on the title embedding vector to determine the at least one product type associated with the product, as disclosed by Wang’542 in the system disclosed by Wang/Dagan/Shivaswamy, for the motivation of providing a method of convert input text into an embedding vector and the text-processing engine then uses the embedding vector to perform some application task, such as retrieving information based on the submission of a query. ([0001] Wang’542)


Regarding Claims 2 and 12,    Wang as modified by Dagal, Wang’542 and Shivaswamy teaches the system of claim 1, wherein running a string algorithm on a title associated with a product further comprises:
Wang teaches receiving a set of strings (Col 2 lines 16-24, 45-50 title is composed of plurality of words (strings); generating a map based on the received set of strings (Col 4 lines 52-61), including a first level of nodes for a first letter of the set of strings and n level of nodes for n letters beyond the first letter of the set of strings (Col 4 lines 52-61 Nike (one level node), sports shoe/attire (n level nodes); receiving the title associated with the product (Col 4 lines 51-61); and traversing the generated map using the title to find a match (Col 5 lines 47-61).
Wang/Dagal/Shivaswamy do not specifically teach generating a trie based on received string; traversing the generated trie to find match; 
Wang’542 teaches generating a trie based on received string (Fig 7 # 702 and [0071] Based on these relationships, it can be said that two image nodes that link to the same book node are related, while two image nodes that link to different book nodes are not related.); traversing the generated trie to find match (Fig 7 # 702 and [0071] Based on these relationships, it can be said that two image nodes that link to the same book node are related (match), while two image nodes that link to different book nodes are not related);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included generating a trie based on received string; traversing the generated trie to find match, as disclosed by Wang’542 in the system disclosed by Wang/Dagan/Shivaswamy, for the motivation of providing a method of convert input text into an embedding vector and the text-processing engine then uses the embedding vector to perform some application task, such as retrieving information based on the submission of a query. ([0001] Wang’542)

Regarding Claims 4 and 14.    Wang as modified by Dagal, Wang’542 and Shivaswamy teaches the system of claim 1, wherein the at least one processor is further configured to execute the instructions to:
Wang teaches determine a number of product types associated with the product (Col 4 lines 23-31 a number of products under category (product type) is determined); and determine that the title associated with the product comprises an inaccuracy when the number of product types associated with the product exceeds a predetermined threshold (Col 5 lines 15-35, 47-57, Col 7 lines 1-10 lower degree of match of words in product title and category.)


Regarding Claims 6 and 16,    Wang as modified by Dagal, Wang’542 and Shivaswamy teaches the system of claim 1, wherein the at least one processor is further configured to execute the instructions to 
Wang/Dagan do not teach predict, using the machine learning algorithm, at least one product type associated with the product based on an image of the product.
Wang’542 teaches predict, using the machine learning algorithm, at least one product type associated with the product based on an image of the product ([0061] a machine-trained image-encoding component 610 converts the image into an image-based embedding vector 612.  For example, the image-encoding component 610 can use any type of convolutional neural network (CNN) to perform this task., [0072],  Fig 8 # 802-804 and [0078]-[0079] an image of the cover of a book )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included predict, using the machine learning algorithm, at least one product type associated with the product based on an image of the product, as disclosed by Wang’542 in the system disclosed by Wang/Dagan, for the motivation of providing a method of convert input text into an embedding vector and the text-processing engine then uses the embedding vector to perform some application task, such as retrieving information based on the submission of a query. ([0001] Wang’542)

Regarding Claims 7 and 17,   Wang as modified by Dagal, Wang’542 and Shivaswamy teaches the system of claim 6, wherein the at least one processor is further configured to execute the instructions to 
Wang teaches determine that the title associated with the product comprises an inaccuracy (Col 15 lines 29-45 If the product title's overall relevancy degree value under the current category is less than the second threshold, it is determined that there is abnormal category misplacement and operations at 404 are performed)
Wang does not teach when the predicted product type based on the image of the product is different from the predicted product type based on the title associated with the product.
Wang’542 teaches when the predicted product type based on the image of the product is different from the predicted product type based on the title associated with the product ([0061] a machine-trained image-encoding component 610 converts the image into an image-based embedding vector 612.  For example, the image-encoding component 610 can use any type of convolutional neural network (CNN) to perform this task., [0072],  Fig 8 # 802-804, 806 product far from title and [0078]-[0079] an image of the cover of a book. The negative item 806 corresponds to an image of a different book cover with respect to the query item  )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included predict, using the machine learning algorithm, at least one product type associated with the product based on an image of the product, as disclosed by Wang’542 in the system disclosed by Wang/Dagan, for the motivation of providing a method of convert input text into an embedding vector and the text-processing engine then uses the embedding vector to perform some application task, such as retrieving information based on the submission of a query. ([0001] Wang’542)

Regarding Claims 8 and 18.    Wang as modified by Dagal, Wang’542 and Shivaswamy teaches the system of claim 1, wherein the at least one processor is further configured to execute the instructions to:
Wang teaches identify, by running the string algorithm on the title associated with the product, at least one brand associated with the product (Col 4 lines 52-62 Nike brand associated with product title); and determine that the title associated with the product comprises an inaccuracy associated with the product (Col 8 lines 26-54). Wang does not specifically teach two or more brands associated with product.
 Dagal teaches an inaccuracy when two or more brands are associated with the product ([0043]  FAIL is generated because the example item title 400, "G. Loomis NativeRun GLX Fly and Spey Rods FR1147 4 GLX" includes the duplicate tokens, "GLX" and "GLX.(title inaccuracy), [0048] Whether an item title 400 exhibits "missing data" may be defined based on a required data list. In the example, the result is FAIL because the example item title 400, "Taylor Three Light Pendant Holder in Merlot Bronze" does not include a token that matches at least one token in the required/missing brand data list., [0051], [0075] Apple iPod)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included an inaccuracy when two or more brands are associated with the product, as disclosed by Dagan in the system disclosed by Wang, for the motivation of providing a method of distinguish between "good" and "bad" item titles by iteratively training the product title model with multiple sets of item listings that respectively include item titles that are tagged as "good" or "bad." ([0026] Dagan)


Regarding Claims 9 and 19.    Wang as modified by Dagal, Wang’542 and Shivaswamy teaches the system of claim 1, wherein predicting, using a machine learning algorithm, at least one product type associated with the product based on the title associated with the product further comprises 
Wang teaches embedding the at least one product type to a vector and determining a distance between the vector and a predetermined vector (Col 13 lines 5-46 product title vector and category vector., Col 15 lines 5-17 the overall relevancy degree (distance) of the product title under the current category)

Regarding Claim 10.    Wang as modified by Dagal, Wang’542 and Shivaswamy teaches the system of claim 9, 
Wang teaches wherein the predetermined vector is associated with an actual product type associated with the product (Col 13 lines 5-46 the product of the product title vector and the category vector for each of the predicted category may be calculated).

Regarding Claim 20, (Currently Amended) Wang discloses computer-implemented system for detecting inaccuracy in product title (Col 2 lines 16-20 identify category misplacement based on product title), the system comprising: a memory storing instructions; and at least one processor configured to execute the instructions to:
Claim 20 recite substantially similar limitations to claims 1-2 and are thereforerejected using the same art and rational set forth above. 
Wang discloses identify, by running a string algorithm on a title associated with a product, at least one product type associated with the product (Col 2 lines 16-354 The category misplacement determination module compares the overall word frequency of the product title with a first threshold of the current category, Col 3 lines 10-17 degree of matching between product title and category (product type), Col 4 lines 12-31, 52-62 Nike sports shoes under sports shoes category, Nokia mobile phone, Fig 3 # 310 product title used to determine target category (type), Col 15 lines 30-46 category (product type) for the product title is obtained), 
Wang discloses predict, at least one product type associated with the product based on the title associated with the product (Col 5 lines 51-64 Assuming that the overall word frequency of "Nike jogging shoes" under the "sports shoes" category is 1.5 (product type), and the overall word frequency of "Nike jogging shoes" under the "mobile phone" category is 0.2, as the overall word frequency of "Nike jogging shoes" under the "sports shoes" category is higher than the "sports shoes" category's first threshold which is 0.6, the possibility that the product title is classified under the "sports shoes" category is high); wherein predicting the at least one product type further comprises: 
Wang discloses identifying one or more words in the title (Col 4 lines 51-61 the product title is composed of one or more words, Col 11 lines 47-50 a product has a product title "Blue Cotton Shirt." After segmentation of the product title, three words are obtained, i.e. "Blue," "Cotton," and "Shirt.", Col 13 lines 5-21 ), wherein each word is represented by one or more character (Col 11 
Wang discloses summing the one or more character to determine an overall word embedding vector for each of the one or more words (Col 6 lines 52-54, 57-64 The TOP value of a word in a certain category is the sum of the word frequencies of all words whose word frequencies are higher than the word. Col 12 lines 10-35, 60-62 The elements in the product title vector are the probabilities of appearance of each word in the product title.); summing overall word embedding vectors for the one or more words(Col 6 lines 57-66  The corresponding TOP values of t.sub.1, t.sub.2, t.sub.3 is 0, p.sub.1, p.sub.1+p.sub.2, respectively.  The TOP value reflects a degree of match between the word in a product title and a category. Col 12 table 3 and lines 10-50); 
Wang discloses detect an inaccuracy associated with the product, based on at least one of the identification or the prediction (Col 4 lines 32-38, Col 15 lines 18-65 ); However, Wang does not specifically teach predicting using a machine learning algorithm; detect an inaccuracy in the title based on at least one of the identification or the prediction  and output, to a remote device, a message indicating that the title associated with the product comprises the inaccuracy 
Dagan teaches predicting, using a machine learning algorithm a product type ([0026] a product title machine including a machine learning algorithm utilizing a product title model is being utilized to select the product title.  The machine learning algorithm may be taught to distinguish between so called "good" and "bad" item titles by iteratively training the product title model with multiple sets of item listings that respectively include item titles that are tagged as "good" or "bad.", [0079]-[0080]); detect an inaccuracy in the title based on at least one of the identification or the prediction ([0043]  FAIL is generated because the example item title 400, "G. Loomis NativeRun GLX Fly and Spey Rods FR1147 4 GLX" includes the duplicate tokens, "GLX" and "GLX.(title inaccuracy), [0048] Whether an item title 400 exhibits "missing data" may be defined based on a required data list. In the example, the result is FAIL because the example item title 400, "Taylor Three Light Pendant Holder in Merlot Bronze" does not include a token that matches at least one  and output, to a remote device, a message indicating that the title associated with the product comprises the inaccuracy ([0043] message indicating fail displayed, [0044])
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included predicting using a machine learning algorithm; detect an inaccuracy in the title based on at least one of the identification or the prediction and output, to a remote device, a message indicating that the title associated with the product comprises the inaccuracy, as disclosed by Dagan in the system disclosed by Wang, for the motivation of providing a method of distinguish between "good" and "bad" item titles by iteratively training the product title model with multiple sets of item listings that respectively include item titles that are tagged as "good" or "bad." ([0026] Dagan)
Wang teaches receiving a set of strings (Col 2 lines 16-24, 45-50 title is composed of plurality of words (strings); generating a map based on the received set of strings (Col 4 lines 52-61), including a first level of nodes for a first letter of the set of strings and n level of nodes for n letters beyond the first letter of the set of strings (Col 4 lines 52-61 Nike (one level node), sports shoe/attire (n level nodes); receiving the title associated with the product (Col 4 lines 51-61); and traversing the generated map using the title to find a match (Col 5 lines 47-61). However, Wang/Dagan do not specifically teach generating a trie based on received string; traversing the generated trie to find match; 
Wang’542 teaches generating a trie based on received string (Fig 7 # 702 and [0071] Based on these relationships, it can be said that two image nodes that link to the same book node are related, while two image nodes that link to different book nodes are not related.); traversing the generated trie to find match (Fig 7 # 702 and [0071] Based on these relationships, it can be said that two image nodes that link to the same book node are related (match), while two image nodes that link to different book nodes are not related);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included generating a trie based on received string; traversing the generated trie to find match, as disclosed by Wang’542 in the system disclosed by Wang/Dagan, 
Wang/Dagan/Wang’542 do not specifically teach one or more character n-grams; summing the one or more character n-grams to determine an overall word embedding vector for each of the one or more words; determine an inaccuracy when the product is associated with two or more unrelated product types. However, Wang teaches determine that the title associated with the product comprises an inaccuracy (Col 15 lines 29-45 If the product title's overall relevancy degree value under the current category is less than the second threshold, it is determined that there is abnormal category misplacement and operations at 404 are performed.). 
Shivaswamy teaches predicting using a machine learning algorithm ([0039] machine learning model to obtain a mapping between products in first taxonomy and second taxonomy, [0115], [0134]-[0135] The machine learning model may use any of many different models to derive mappings between item listings from different taxonomies, [0156]); detect an inaccuracy in the title based on the product being associated with two or more unrelated product (([0160] the mistakenly matched products may have just been mismatched because of a typographical error in one of the listings erroneously assigning one listing an incorrect model number. The mistakenly matched products may have been mismatched because the model itself does not work well for collectible one of a kind figurines, who may have very similar titles, images, and descriptions despite being different products); one or more character n-grams ([0038] a feature extraction component extract features from the product listings ([0103] An n-gram is a contiguous sequence of n items (here words) from a given sequence of text (here the title). A bag of words technique can be applied but with grams replacing words); summing the one or more character n-grams to determine an overall word embedding vector for each of the one or more words ([0051] An object is recognized in a new image by individually comparing each feature from the new image to this database and finding candidate matching features based on Euclidean distance of their feature vectors, [0099] features are extracted from titles using bag of words model with term frequency-inverse document frequency (TFIDF)-weighted vectors to calculate similarity scores in various 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included one or more character n-grams; summing the one or more character n-grams to determine an overall word embedding vector for each of the one or more words; determine an inaccuracy when the product is associated with two or more unrelated product types, as disclosed by Shivaswamy in the system disclosed by Wang/Dagal, for the motivation of providing a method of mapping between item listings in the first taxonomy and item listings in the second taxonomy is created based on the plurality of features extracted by the feature extraction component, wherein the mapping identifies which item listings in the first taxonomy correlate to a same product as which item listings in the second taxonomy. (Abstract Shivaswamy)
Wang/Dagan/Shivaswamy do not specifically teach averaging the sum of the overall word embedding vectors to determine a title embedding vector comprising a vector representation of the title associated with the product; and applying softmax on the title embedding vector to determine the at least one product type associated with the product 
Wang’542 teaches averaging the sum of the overall word embedding vectors to determine a title embedding vector comprising a vector representation of the title associated with the product ([0036] generate each value in the input TF vector 114.  The input-generating component 112 computes a normalized value (averaging) by dividing the number of times a particular term appears in the input text, divided by the total number of terms in the input text., [0047] the embedding vector 124 to identify a product, Fig 1 # 114, [0082]); and applying softmax on the title embedding vector to determine the at least one product type associated with the product ([0059] the recommendation engine 504 finds one or more candidate items in a data store 508 that have embedding vectors (similar products/product type) which best match the query embedding vector 124 (title embedding vector), with respect to any metric of vector relatedness (e.g., cosine 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included averaging the sum of the overall word embedding vectors to determine a title embedding vector comprising a vector representation of the title associated with the product; and applying softmax on the title embedding vector to determine the at least one product type associated with the product, as disclosed by Wang’542 in the system disclosed by Wang/Dagan/Shivaswamy, for the motivation of providing a method of convert input text into an embedding vector and the text-processing engine then uses the embedding vector to perform some application task, such as retrieving information based on the submission of a query. ([0001] Wang’542)


Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims new limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang (WO 2017/113232 A1)
Osborn et al. (US 8,463,805 B2) teaches predict, using the machine learning algorithm, at least one product type associated with the product based on an image of the product (Col 2 
Shivaswamy et al. (US 2019/0205376 A1) teaches predicting, using a machine learning algorithm, type based on title ([0014] input job title, and other such deconstructions of the input job title into a trained (e.g., supervised or unsupervised) machine learning classifier, [0044] determine standardized title(type) based on input title); wherein predicting the at least one product type further comprises:  identifying one or more words in the title ([0062] The n-gram tokenizer 222 is configured to tokenize an input job title into one or more words and/or phrases.); wherein each word is represented by one or more character n-grams ([0062] the n-gram tokenizer 222 may be configured to output multiple different types of n-grams, Fig 4B # 414-416 generate n-grams from title); summing the one or more character n-grams to determine an overall word embedding vector for each of the one or more words ([0084] the matching application 216 and/or the spelling correction application 220 may invoke the n-gram tokenizer 222 to tokenize the synonym job titles and the normalized input job title into one or more n-grams (Operation 416).). Shivaswamy further teaches detect an inaccuracy in the title associated with the product, based on at least one of the identification ([0060]-[0061]) or the prediction and output, to a remote device, a message indicating that the title associated with the product comprises the inaccuracy ([0061] output a message or prompt, or may set a flag or variable, that indicates that an error has occurred.  By generating such an error message or by setting a corresponding flag or variable, the spelling correction application 220 provides a notification to a member)
Chatterjee (US  2019/0311210) teaches applying softmax on the title embedding vector to determine the at least one product type associated with the product ([0055] softmax applied by text recognition module, [0069] The term "NuBrand" was the beginning token "0" associated with a product name.  The term "Health" was a beginning token "B" and the term "Cereal" was a continuing token "I" associated with the product name.  The remaining terms ("9 G", etc.) were not related to the attribute and were assigned the disregarded token "0." As  
Gokturk et al. (US 8,898,169 B2) teaches predict, using the machine learning algorithm, at least one product type associated with the product based on an image of the product (Col 8 lines 44-50, Col 9 lines 2-25, 43-64 image data associated with product is used to generate a probability distribution for a category (product type ,similar product types), Fig 3 # 300D image classification, Fig 6 # 600 extract shape feature from image)
The softmax function, also known as softargmax[1]:184 or normalized exponential function,[2]:198 is a generalization of the logistic function to multiple dimensions. It is used in multinomial logistic regression and is often used as the last activation function of a neural network to normalize the output of a network to a probability distribution over predicted output classes, based on Luce's choice axiom. The softmax function takes as input a vector z of K real numbers, and normalizes it into a probability distribution consisting of K probabilities proportional to the exponentials of the input numbers. That is, prior to applying softmax, some vector components could be negative, or greater than one; and might not sum to 1; but after applying softmax, each component will be in the interval {\displaystyle (0,1)}, and the components will add up to 1, so that they can be interpreted as probabilities. Furthermore, the larger input components will correspond to larger probabilities. (https://en.wikipedia.org/wiki/Softmax_function)
The softmax function is a function that turns a vector of K real values into a vector of K real values that sum to 1. The input values can be positive, negative, zero, or greater than one, but the softmax transforms them into values between 0 and 1, so that they can be interpreted as probabilities (https://deepai.org/machine-learning-glossary-and-terms/softmax-layer)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629